UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

peter eee nnn nnn nceeneneneeees x
JOHN D’ARCO, SR., :

Plaintiff, :
Vv. ; ORDER OF DISMISSAL
TUCKAHOE UNION FREE SCHOOL 17 CV 2868 (VB)
DISTRICT, :

Defendant. :
coer eee nme neeneeeneeeeeeeee x

The Court has been advised that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than November 9, 2020. To be clear, any
application to restore the action must be filed by November 9, 2020, and any application to
restore the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: September 8, 2020

White Plains, NY
SO ORDERED: _

unl

Vincent L. Briccetti
United States District Judge

 
